Title: To George Washington from John Mathews, 30 January 1781
From: Mathews, John
To: Washington, George


                        
                            My Dear Sir
                            Philadelphia Jany 30th 1781.
                        
                        As this intelligence received yesterday possibly may not be conveyed to you through any other channel at this
                            time; and being well assured it will aford you much satisfaction to be informed of it: I have therefore taken the liberty
                            of communicating it to you. Tho the information does not come officially from the state, yet it comes in such a manner
                            that it is to be depended on—That Maryland has at last agreed to Confederate—We have the resolves as they passed the lower
                            house, which have since passed the upper house. This is a most important circumstance & comes very reasonably to
                            our relief: for C—— have been disputing for a long time past, what powers were necessary to enable them to prosecute the
                            business intrusted to them. and were at this moment, as far from agreeing about it, as when we begun. I hope now we have
                            some certain principles to act upon, we shall be steady & decisive. Tho’ the powers of the confederation are very
                            inadequate to vigorous prosecution of the present war, yet we must endeavour to make the most of them we can. and it is
                            better to have some authority to regulate us, than, (as for some time past has been the case,) to have none.
                        Virginia has agreed to a cession of their back lands, with some reservations. This is also a very important
                            matter, our present circumstances considered. I flatter myself it will give us some credit, which we stand much in need
                            of, and may possibly give a spring to our affairs.
                        Congress have been seriously engaged for the last ten days, in a committee of the whole, considering of the
                            ways & means for defraying the expenses of the present year. They have agreed to call on the States for a duty of four
                            Pr Cts on all goods imported, the like duty on all prize goods. and one eighth of a dollar Pr ton on all foreign
                            shipping. This it is computed will produce about 6 or 700,000 specie dollars. This is but a trifle when compared with
                            our wants—but however we are going on.Please to make my most respectful compliments to Mrs Washington. And believe me to
                            be, my dr sir With every sentiment of respect & Esteem Yr Excys most Obedt Servt
                        
                            John Mathews
                        
                        
                            P.S. This has been wrote almost in the dark, & in great haste.
                        

                    